Citation Nr: 1452331	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO. 12-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2. Entitlement to service connection for a liver condition, claimed as due to herbicide exposure.

3. Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

4. Entitlement to service connection for a kidney condition, claimed as due to herbicide and/or radar exposure.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. The Veteran did not have service within the borders of the Republic of Vietnam.

2. The most probative evidence reflects that the Veteran was not exposed to herbicides in service; his diabetes, hypertension, kidney condition, and liver condition did not have their onset in service and were not diagnosed within one year of separation.

3. The medical evidence reflects that the Veteran's current liver condition is the result of excessive alcohol consumption.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).

2. The criteria for service connection for a liver condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).

3. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).

4. The criteria for service connection for a kidney condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claims, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.

While a VA medical opinion with regard to the service connection claims was not obtained in this case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than through the operation of an inapplicable statutory presumption, that the Veteran's diabetes mellitus, diagnosed more than two decades after he separated from service, kidney condition, liver condition, and hypertension, were the result of his military service.  As such, the Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.  Further, the Veteran has not demonstrated himself to possess the necessary expertise to render a complex medical opinion.  Therefore, he is not competent to relate his kidney condition to exposure to radar.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, VA's duty to provide a medical opinion is not triggered.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

In various written statements the Veteran contends that he is entitled to service connection for his diabetes mellitus, liver condition, hypertension, and kidney condition based upon exposure to herbicides during service.  Specifically, the Veteran asserts that he was exposed to Agent Orange, a tactical herbicide, while serving in Germany.  Alternatively, he asserts that his kidney condition was caused when he was exposed to radar waves while in Germany.

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.

Service connection may also be established with certain chronic diseases, including diabetes mellitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2014).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).

Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2014).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who never went ashore from the ship on which he served in Vietnam coastal waters was not entitled to presumptive service connection due to alleged herbicide exposure and service in Vietnam will not be presumed based upon the veteran's receipt of a Vietnam Service Medal).

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Preliminarily, the Board observes that VA treatment records from August 2010 reflect a diagnosis of diabetes mellitus, hypertension, and chronic kidney disease.  They also show a history of alcoholic cirrhosis of the liver.  As such, the Board finds the Veteran has established a present disability for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, diabetes mellitus is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

With regard to in-service exposure to herbicides, the Veteran has asserted that he was stationed in Germany where he worked in or around aircraft that sprayed herbicides.  The Veteran has not asserted, and the record does not reflect, that he was ever on the ground in the Republic of Vietnam.  Thus, the Board finds that the Veteran did not have service in Vietnam for the purpose of presumptive service connection for diseases related to herbicide exposure.

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In support of his direct exposure to herbicides the Veteran has stated that he serviced aircraft and handled equipment that had sprayed herbicides.

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases had adhered to the exterior of aircraft or equipment.  As such, the evidence does not support the contention that the Veteran was exposed to tactical herbicides or commercial herbicides with tactical properties during service.  Furthermore, the Veteran's STRs are negative for any treatment or indication that the Veteran was exposed to herbicides in service.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claims on a theory of direct entitlement to service connection for the Veteran's diabetes mellitus, kidney condition, liver condition, and hypertension.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).

As discussed, the Veteran has been diagnosed with diabetes mellitus, a kidney condition, cirrhosis of the liver, and hypertension.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which these conditions could plausibly be related.  Service treatment records do not reflect any instance of diabetes mellitus or diabetes symptoms and the evidence of record shows that the Veteran was potentially first diagnosed in 1993 (when he tested positive for glucose intolerance), more than two decades after separation.  The relationship between diabetes mellitus and herbicide exposure is not at issue here.  As evidenced by 38 C.F.R. § 3.309(e) this relationship is presumed.  Rather, the Veteran must demonstrate actual exposure in service.  Since the Board has already concluded that the Veteran was not exposed to herbicides in service, the evidence simply does not support a finding that the Veteran's diabetes mellitus was caused by or otherwise began during service as the in-service injury requirement is not met.

With regard to hypertension, and his liver and kidney conditions, the Veteran himself does not report that these conditions began prior to 1990.  Service treatment records are also negative for treatment or diagnosis of a liver condition, kidney disease, or hypertension.  The Veteran's blood pressure at the time of separation in July 1971 was 112/78.  Moreover, the record is negative for any evidence even suggesting that the Veteran's diabetes mellitus, hypertension, and liver condition are linked to his service by any means other than through herbicide exposure.  
While the Veteran has also asserted that his exposure to radar sound waves caused his current kidney disease, he has not demonstrated himself to possess the required medical expertise to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical record is negative for any indication that exposure to sound waves caused the Veteran's kidney disease.  The Veteran was not treated in service for a kidney condition or for exposure to radar sound waves.  As the Veteran was not treated in service for a kidney condition or radar exposure and is not competent to opine that his kidney condition is the result of radar sound wave exposure, the evidence weighs against finding that his current kidney disease is related to radar exposure.

Furthermore, while diabetes mellitus and hypertension are considered chronic diseases under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.  Service treatment records do not indicate any in-service treatment for diabetes or hypertension nor has the Veteran alleged experiencing symptoms of diabetes or hypertension during service or within one year of separation.  A July 1971 report of medical examination does not reflect a diagnosis of diabetes mellitus or hypertension.  Service treatment records are negative for any indication that the Veteran was treated for diabetes or hypertension in service.  Additionally, post-service medical records reflect that the earliest possible diagnosis for diabetes was 1993, approximately 22 years after separation.  By the Veteran's own admission his claimed disabilities did not begin until 1990 at the earliest.  As such, the Board finds that continuity of symptomatology has not been established nor that the Veteran's diabetes or hypertension was diagnosed within one year of separation.

In sum, the evidence weighs against a finding that the Veteran was exposed to herbicides in service.  The evidence also weighs against a finding that the Veteran's diabetes mellitus, hypertension, liver condition, and kidney disease were caused by or otherwise began during service.  As such, the Veteran's claim for service connection must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Service Connection - Liver condition

As described, the Veteran has asserted a claim for a liver condition as due to herbicide exposure.  However, the medical evidence does not reflect a currently diagnosed liver condition for which compensation can be awarded.  Specifically, the August 2010 record also indicates that the Veteran has a history of alcoholic cirrhosis of the liver.  The Veteran's liver cirrhosis was confirmed as due to alcohol consumption in a May 2006 VA treatment report.  The isolated and infrequent use of alcohol or drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of alcohol or drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where alcohol or drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

Notice is taken that applicable law and regulation provide that compensation shall not be paid if the disability was the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  With respect to alcohol abuse, Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, prohibits (effective for claims filed after October 31, 1990) payment of compensation for a disability that is a result of one's own alcohol abuse.

As the evidence in this case reflects that the Veteran's current liver condition is the result of excessive alcohol use, entitlement to service connection must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for a liver condition, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for hypertension, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for a kidney condition, claimed as due to herbicide and/or radar exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


